Exhibit 10.34

[Avon Products, Inc. letterhead]

November 7, 2008

Mr. Charles Cramb

Avon Products, Inc.

1345 Avenue of the Americas

New York, N.Y. 10105-0196

Dear Chuck:

Reference is made to your employment letter agreement with Avon Products, Inc.
(“Avon”) dated November 9, 2005 (the “Employment Letter Agreement”). In order to
comply with final regulations issued under Section 409A of the Internal Revenue
Code (“Section 409A”) and to avoid unfavorable tax treatment to you, certain
amendments are required to be made to the Employment Letter Agreement. For this
purpose, you and Avon have agreed to amend the Employment Letter Agreement in
accordance with the terms of this letter. You acknowledge that the consideration
supporting the amendments made by this letter includes, without limitation, the
mutual promises set forth herein to avoid unfavorable tax treatment for you
under Section 409A.

Addition of Six-Month Wait for Severance Benefits. Pursuant to the terms of the
Employment Letter Agreement, if your employment is terminated by Avon other than
for cause, or if, during the three-year period following a “Change of Control,”
you terminate your employment under certain circumstances, you become entitled
to severance payments in the form of continued base salary payments as well as
the continued provision of certain benefits beyond your separation from service
(the “Severance Package”). If you become entitled to the Severance Package,
then, to the extent that any portion of the Severance Package constitutes an
amount payable or benefit to be provided under a “nonqualified deferred
compensation plan” (as defined in Section 409A) following a “separation from
service” (as defined in Section 409A) and which is not exempt from Section 409A,
and since you are a “specified employee” (as that term is defined in
Section 409A), notwithstanding any other provision in the Employment Letter
Agreement or this letter to the contrary, such payment or benefit provision will
not be made to you during the six-month period immediately following your
“separation from service” date. Instead, on the first day of the seventh month
following such “separation from service” date, all amounts that otherwise would
have been paid or provided to you during that six-month period, but were not
because of this provision, will be paid or provided to you on the first day of
the seventh month following your “separation from service” date, with any cash
payment delayed during such six-month period to be made in a single lump sum.



--------------------------------------------------------------------------------

Rules for Continued Benefits and Perquisites. If you become entitled to
continued benefits and/or perquisites from Avon beyond the date that you
separate from service from Avon, then, in addition to being subject to the other
provisions of this letter, such continued benefits and/or perquisites will also
be subject to the following rules: (a) to the extent that any such benefit or
perquisite is provided via reimbursement to you, Avon must provide the
reimbursement no later than the end of the year following the year in which the
underlying expense is incurred, (b) the amount of any such benefit or perquisite
provided by Avon in any year will not be affected by the amount of such benefit
or perquisite provided by Avon in any other year, and (c) under no circumstances
will you be permitted to liquidate or exchange any such benefit or perquisite
for cash or any other benefit.

Executive Severance Summary. An Executive Severance Summary was attached to the
Employment Letter Agreement, for which clarifying changes are necessary due to
Section 409A and other tax law changes affecting qualified retirement plans,
including:

 

(a) inserting Section 409A’s six-month wait for severance benefits (cash and
perquisites, but excluding health insurance) provided to “specified employees”;
providing that deferrals and payments under Avon’s Deferred Compensation Plan
will be governed by the terms of the Plan, as amended to comply with
Section 409A; and limiting the end of the exercise period for any stock option
to a date no later than the original expiration date of such option, which is
required in order to maintain the stock option’s exemption from Section 409A’s
rules; and

 

(b) eliminating the right to defer severance payments to, and limiting the
crediting of severance pay and severance periods under, Avon’s tax-qualified
retirement plans.

You agree that the payments and benefits to which you are entitled under the
Executive Severance Summary will be those to which you are entitled under the
terms of Avon’s severance pay plan and other benefit programs as in effect from
time to time, provided that in no event shall the amount of your severance
payments, as set forth in the Executive Severance Summary, be reduced to below
twenty-four (24) months at your base salary in effect upon your “separation from
service” date.

 

2



--------------------------------------------------------------------------------

Please sign below to acknowledge your agreement to the terms of this letter and
the amendments made by this letter to the Employment Letter Agreement, and
return this letter to me.

 

Sincerely,

AVON PRODUCTS, INC.

By: /s/ Kim K.W. Rucker

Name: Kim K.W. Rucker

Title: Senior Vice President and General Counsel

Acknowledged and agreed:

 

/s/ Charles Cramb        

 

12/3/08

Charles Cramb

  Date

 

3